Citation Nr: 1454484	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-42 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for a stress fracture of the right distal fibula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in September 2013.  A transcript is of record.

This claim was previously remanded for additional development in February 2014.  Additional development is required before the claim can be decided on the merits.

In August 2014, the Appeals Management Center issued a rating decision granting service connection for deep vein thrombosis, right lower extremity, which had previously been on appeal after being denied by the RO's April 2012 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2014 remand, the Board found that the February 2010 VA examination for hearing loss was insufficient because the opinion appeared to be based on the incorrect factual premise that the Veteran had 31 years of hazardous levels of noise exposure in his post-service occupation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.).  The Board instructed that a new examination was to be provided.

The Veteran was provided with a new VA audiological examination in April 2014.  In providing the nexus opinion, the examiner noted that when comparing the enlistment and separation audiograms from the service treatment records, there were 'significant threshold shifts at 500 and 4000 Hertz.'  However, as part of the rationale for why the current hearing loss was unrelated to military service, the examiner stated that 'there was no significant shift in either ear when comparing the enlistment and separation audiogram.'  Due to this inconsistency, an addendum to clarify the opinion must be obtained before the claim is decided on the merits.  See id.

The Board also remanded the claim for an increased evaluation for a stress fracture of the right distal fibula.  The Board directed that the Veteran undergo a new VA examination, as he had testified at the September 2013 hearing that his right ankle had worsened since the prior examination and there was excessive swelling.  The remand specifically instructed the VA examiner to perform range of motion tests and to indicate whether any limitation of motion of the ankle was best described as 'marked' or 'moderate.'  

The Veteran was provided with a VA knee and lower leg examination in April 2014, but the examination report does not indicate that range of motion testing was performed for the right ankle.  Rather, the report reflects range of motion and other clinical findings related to the Veteran's right knee.  The Veteran also had a VA examination in April 2014 for right lower extremity deep vein thrombosis.  The Veteran again reported right ankle swelling and pain, but range of motion testing was not performed.  Therefore, the Veteran must be scheduled for a new examination for the right ankle before the claim can be decided on the merits.  

Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr, 21 Vet. App. at 311.     

Finally, the record shows that the Veteran is receiving treatment through VA.  VA treatment records up to April 2014 have been associated with the claims file.  On remand, the RO is to obtain all relevant VA treatment records dated from April 2014 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding private treatment records pertaining to the disabilities on appeal.  After securing the necessary authorization, obtain those records, as well any pertinent VA treatment records, from April 2014 to the present.

2.  Arrange for the Veteran to undergo a VA examination to determine the current severity of his stress fracture to the right distal fibula (right ankle disability).  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  All complaints, pertinent symptomatology and clinical findings must be reported in detail.

The examiner must perform an appropriate range of motion examination of the right ankle, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should indicate whether the limited motion of the ankle, if any, is best characterized as 'marked' or 'moderate.'  

The examiner should note the presence, or absence, of (i) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy. 

Finally, to the extent possible, any functional impairment of the right ankle due to incoordination, weakened movement, or excess fatigability is to be described in terms of the degree of additional range of motion loss.  

The examiner should also indicate whether pain could significantly limit the Veteran's functional ability during flare-ups.

A complete rationale must be provided for all opinions, including a discussion of the threshold shift during service.  If an opinion cannot be stated without resorting to speculation, the examiner must state why that is so.

3.  Arrange for the April 2014 audiological examiner to prepare an addendum to her examination report.  If she is not available, another provider should prepare the addendum.  After a review of the claims file, the examiner must provide clarification regarding whether there was a significant threshold shift in the Veteran's hearing loss during service, including at 500 and 4000 Hertz.

Then, the examiner must opine as to whether it is at least as likely as not that the Veteran's hearing loss is related to service or manifested within a year of discharge.  The examiner is to assume that the Veteran was exposed to acoustic trauma during service and was not exposed to acoustic trauma in his post-service occupation.

A complete rationale must be provided for all opinions, including a discussion of the threshold shift during service.  If an opinion cannot be stated without resorting to speculation, the examiner must state why that is so.

4.  Thereafter, the claims must be re-adjudicated.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



